ACCEPTED
                                                                                       14-14-01016-cv
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  1/12/2015 2:04:14 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                                 NO. 12-FD-3409

INTHEMATTEROF                                §         IN THE DISTRICT
                                                                   FILED COURT
                                                                         IN
THE MARRIAGE OF                              §                   14th COURT OF APPEALS
                                             §                      HOUSTON, TEXAS
LARA MARIE CHARPENTIER                       §                   1/12/2015 2:04:14 PM
AND                                          §                   CHRISTOPHER A. PRINE
                                                       306TH   JUDICIALClerkDISTRICT
JASON WALTER CHARPENTIER                     §
                                             §
AND IN THE INTEREST OF                       §
HAZEL CHARPENTIER, GEORGE                    §
CHARPENTIER, SAMUEL                          §
CHARPENTIER AND JAMES                        §
CHARPENTIER, CHILDREN                        §         GALVESTON COUNTY, TX

                            NOTICE OF APPEAL

TO THE COURT:

      Respondent, Jason Walter Charpentier, hereby give notice of his desire to

appeal the final judgment signed on or about 4 November 2014, by the 306 1h

Judicial District Court of Galveston County, Texas, in cause number 12-FD-3409,

styled In the Matter of the Marriage of Lara Marie Charpentier and Jason Walter

Charpentier and in the Interest of Hazel Charpentier, George Charpentier,

Samuel Charpentier and James Charpentier, Children.

      Appeal is hereby taken to either the First or Fourteenth Courts of Appeals

in Harris County, Texas.

      This notice is filed by respondent, Jason Walter Charpentier.

      DATED:        December 20, 2014.




                                         1
                                              2402 Pease St
                                              Houston, TX 77003
                                              713.247.9548
                                              713.583.9523 (fax)
                                              E-mail: thootman2000@yahoo.com
                                              ATTORNEY FOR JASON WALTER
                                              CHARPENTIER

                             Certificate of Service

        I hereby certify that, I have served the forgoing document upon the

following attorneys by personal mail, by commercial delivery service, by fax, or

by electronic service:

              Bill de Ia Garza
              Kimberly D. Levi
              17050 El Camino Real
              Houston, TX 77058

Date:   17-- 'h.J r 7-0/f




                                       2